Case: 13-13369   Date Filed: 04/23/2014   Page: 1 of 2


                                                        [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT

                     ___________________________

                             No. 13-13369
                         Non-Argument Calendar
                      __________________________

                D. C. Docket No. 6:12-cv-00870-CEH-TBS

FERNANDO LUNA,

                                                             Plaintiff-Appellant,


                                   versus


GREGORY LARKIN,
UNIVERSITY OF CENTRAL FLORIDA
BOARD OF TRUSTEES,
JULIE WILK
RICHARD BEARY,                                           Defendants-Appellees.


                      __________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     __________________________

                              (April 23, 2014)

Before TJOFLAT, JORDAN and FAY, Circuit Judges.
                Case: 13-13369   Date Filed: 04/23/2014   Page: 2 of 2


PER CURIAM:

      We affirm the District Court’s judgment of July 24, 2013, dismissing with

prejudice Counts Five through Eleven of plaintiff’s second amended complaint.

We do so for the reason stated in the court’s July 23, 2013, order: the claims in

those counts are barred by the Eleventh Amendment to the United States

Constitution.

      AFFIRMED.




                                         2